Citation Nr: 0828502	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  95-13 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to an initial compensable rating for left ear 
hearing loss.

3.  Entitlement to an effective date prior to October 29, 
1993, for the assignment of a 20 percent rating for 
degenerative joint disease of the cervical spine.

4.  Entitlement to a 10 percent evaluation for noncompensable 
service-connected disabilities under the provisions of 
38 C.F.R. § 3.324, prior to October 29, 1993.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse, and M.S.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
November 1957 and from February 1959 to January 1986.

This appeal comes before the Board from a May 1994-issued 
rating decision of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Atlanta, Georgia, which in part 
denied entitlement to service connection for a left shoulder 
disorder and denied a 10 percent rating based on multiple 
noncompensable disabilities.  

This case also arises from an August 1998 RO rating decision 
that granted entitlement to a 20 percent evaluation for 
degenerative joint disease of the cervical spine, effective 
December 2, 1996.  The veteran appealed for an earlier 
effective date for the 20 percent rating and continued his 
appeal for a 10 percent rating based on multiple 
noncompensable service-connected disabilities for any period 
prior to the assignment of a compensable rating.  

In a May 2008-issued rating decision, the RO granted an 
earlier effective date of October 29, 1993, for a 20 percent 
rating for the cervical spine.  Because of that grant, the 
appeal for a 10 percent rating based on multiple 
noncompensable service-connected disabilities remains viable 
for any period prior to October 29, 1993.

In November 2005, the Board remanded the case to VA's Appeals 
Management Center (AMC).  On March 4, 2008, the AMC issued a 
statement of the case (SOC) that discusses initial ratings 
for the cervical spine and hemorrhoids.  The veteran did not 
submit a VA Form 9, Substantive Appeal, or other document 
containing the necessary information within the allotted 60-
day time period and the RO administratively closed the case.  
The Board therefore does not have jurisdiction to review 
those issues.  

This appeal has been advanced on the Board of Veterans' 
Appeals (Board) docket pursuant to 38 C.F.R. § 20.900(c) 
(2007).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Service connection for a left shoulder disorder and 
entitlement to a compensable rating for left ear hearing loss 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  The veteran retired from active military service on 
January 31, 1986.  

2.  The veteran attempted to file his first application for 
benefits in February 1986.  

3.  The February 1986 application for benefits failed to 
identify the benefit sought.  

4.  The RO notified the veteran by letter dated May 2, 1986, 
that requested evidence must be received within one year of 
the date of the letter.  

5.  The veteran did not respond to the letter and the RO 
closed the case.  

6.  On October 29, 1993, the RO received another application 
for benefits that resulted in a grant of a 20 percent 
disability rating. 

7.  Prior to October 29, 1993, service connection for two or 
more noncompensable disabilities has not been established.  

8.  A 20 percent rating for service-connected disability has 
been granted effective from October 29, 1993.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than October 
29, 1993, for a 20 percent rating for degenerative joint 
disease of the cervical spine are not met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.158 
(1986).

2.  The criteria for a 10 percent rating for two or more 
service-connected noncompensable disabilities are not met at 
any time.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.324 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate each element 
of the claim.  In this case, such notice has been provided.  

The veteran challenges the effective date assigned following 
the grant of service connection.  In Dingess, the Court held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

VA's duty to notify was satisfied by way of a March 2006 
letter sent to the claimant that addressed all notice 
elements.  The letter informed the claimant of what evidence 
was required to substantiate the claims and of the claimant's 
and VA's respective duties for obtaining evidence.  

As previously noted, in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the U.S. Court of Appeals for Veterans Claims 
(Court) held, in part, that a notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits.  
In the present case, a separate 10 percent rating under 
38 C.F.R. § 3.324 was denied in May 1994, well-prior to the 
enactment of the current section 5103(a) requirements in 
November 2000.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial decision, VA did not err in not providing 
such notice.  Rather, the claimant has the right to a 
content-complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

VA has readjudicated the case by way of a March 2008 
supplemental statement of the case issued after notice was 
provided.  For these reasons, it is not unfairly prejudicial 
to the claimant for the Board to adjudicate the claim.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, 
neither claim adjudicated below requires an examination and 
the veteran has not identified any relevant evidence not 
already of record.  

Earlier Effective Date

The veteran has appealed for an effective date earlier than 
October 29, 1993, for a 20 percent (initial) rating for 
degenerative joint disease of the cervical spine.  The 
effective for service connection must be addressed; however, 
as the effective date of the 20 percent rating can be no 
earlier than the effective date for service connection. 

The effective date of service connection will be the later of 
the date of receipt of claim or the date entitlement arose if 
the claim is received more than one year after the veteran's 
discharge from service.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2007).

When a claim has been abandoned by the claimant, a new claim 
must be filed to prove entitlement to the benefit sought.  
Should the right to benefits be finally established, ... 
compensation... based on such evidence shall commence not 
earlier than the date of filing the new claim.  38 C.F.R. § 
3.158(a) (1986).

The veteran retired from active military service on January 
31, 1986.  He attempted to file his first application for 
benefits in February 1986.  His application was deficient in 
that he failed to identify the benefit sought.  38 C.F.R. 
§ 3.155.  The RO wrote to the veteran on May 2, 1986, 
explaining the deficiency and informing him that the 
requested evidence must be received within one year of the 
date of the letter.  No response was received and the RO 
considered the claim abandoned.  

Because the veteran did not submit requested evidence within 
the one-year time period allowed following issuance of the 
May 2, 1986, VA notice letter, the RO was authorized to 
consider the February 1986 service connection claim an 
abandoned claim.  Thus, the effective date can be no earlier 
than the date of the filing of the new claim.  38 C.F.R. 
§ 3.158 (a). 

On October 29, 1993, the RO next heard from the veteran.  He 
submitted another application for benefits, claiming, among 
others, neck disc pain.  In a May 1994 rating decision, 
service connection was granted effective from October 29, 
1993, and a noncompensable rating was assigned.  The RO later 
granted a compensable initial rating for the cervical spine 
effective from October 29, 1993.   

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for an earlier effective date for an initial 20 percent 
rating for cervical degenerative joint disease is therefore 
denied.  

10 Percent Rating under 38 C.F.R. § 3.324

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, the RO is 
authorized to apply a 10 percent rating even though none of 
the disabilities may be of compensable degree under the VA 
Schedule for Rating Disabilities.  The rating shall not be 
assigned in combination with any other rating.  38 C.F.R. 
§ 3.324 (2007).

In this case, a 20 percent rating became effective on October 
29, 1993, and has been in effect ever since.  Prior to 
October 29, 1993, service connection has not been established 
for any disability.  Therefore, there is no time period in 
which the veteran suffered two or more separate permanent 
service-connected disabilities noncompensably rated.  After 
considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for a separate 10 percent rating 
under 38 C.F.R. § 3.324 must be denied. 


ORDER

Entitlement to an effective date prior to October 29, 1993, 
for the assignment of a 20 percent rating for degenerative 
joint disease of the cervical spine is denied.

A separate 10 percent rating under 38 C.F.R. § 3.324 is 
denied.


REMAND

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  Expedited handling is 
requested.

Service Connection for the Left Shoulder

In October 1996, the National Personnel Records Center (NPRC) 
reported that all available service treatment records (STRs) 
had been sent to VA in January 1986.  The STRs reflect that 
in November 1974 the veteran reported a two-week history of 
left shoulder pain.  He was markedly improved after two 
treatments of physical therapy.  In June 1983, spurring at 
the C5 vertebra was felt to be the source of right shoulder 
pain.  The diagnosis was osteoarthritis.  During a November 
1985 physical examination, the veteran reported pains in the 
back, legs, ankles, and feet due to frequent jogging, but 
checked "no" to any history of painful or trick shoulder.  

In May 1994, the RO granted service connection for 
osteoarthritis (degenerative joint disease) of the neck with 
associated right shoulder pains.  

In an April 1995 substantive appeal, the veteran argued that 
he had been informed that his left shoulder "injury" also 
stemmed from arthritis of the cervical spine.  He reported 
flare-ups of neck pain with bilateral shoulder pains.  He 
felt that the current left shoulder injury was similar in 
etiology to the right shoulder and questioned why VA granted 
service connection for right shoulder pains, but denied 
service connection for left shoulder pains.  

In September 1995, the veteran and witnesses testified that 
his left shoulder disability was likely due to a combination 
of referred neck pains and residuals of an inservice left 
shoulder injury.  

During a December 1996 VA orthopedic compensation 
examination, the veteran reported pain, stiffness, and aching 
into the shoulders and arms.  The examiner noted paracervical 
muscle spasm and chronic neck pain.  

During an April 1999 VA orthopedic compensation examination, 
the veteran denied a history of any shoulder trauma, but 
reported a 20 year history of shoulder pains, worse on the 
right.  The examiner mentioned that left and right episodic 
shoulder pains "very well could be secondary to 
osteoarthritis of the joints."

In November 2005, the Board remanded the claim for an 
examination and an opinion addressing the etiology of the 
left shoulder disorder.  In October 2007, a VA examiner found 
that left shoulder degenerative joint disease was not related 
to active service.  The Board did not ask and the examiner 
did not address whether any left shoulder pain is secondary 
to cervical degenerative joint disease.  Because the veteran 
has clearly included secondary service connection as a 
possible etiology, because the RO has already granted service 
connection for "neck pain with associated right shoulder 
pain," later characterized as cervical degenerative joint 
disease (see May 1994 and December 2005 rating decisions), 
and because the left and right shoulder pains enjoy similar 
histories, VA must obtain an opinion addressing secondary 
service connection.  38 U.S.C.A. § 5103A; McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Compensable Rating for Left Ear Hearing Loss Disability 

In November 2005, the Board remanded the issue of entitlement 
to a compensable rating for left ear hearing loss disability 
so that the AMC could issue an SOC addressing that claim.  
The claim file does not contain an SOC addressing the claim.  
Therefore, another remand is necessary.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  In order to insure due 
process, the Appeals Management Center (AMC) must issue an 
SOC that discusses entitlement to a compensable rating for 
left ear hearing loss disability.  Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999).  This issue will be returned to the 
Board after issuance of an SOC only if perfected by the 
filing of a timely substantive appeal.  Smallwood v. Brown, 
10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue an SOC with 
respect to the denial of an increased 
rating for left ear hearing loss 
disability.  The veteran should be 
informed that under 38 C.F.R. § 20.302 
(2007), he has 60 days from the date of 
mailing of the SOC to file a substantive 
appeal or a request for an extension of 
time to do so.  Thereafter, if a 
substantive appeal has been filed, the 
case should be returned to the Board, if 
in order. 

2.  The AOJ should return the claims file 
to the October 2007 VA examiner for an 
addendum.  The examiner is asked to do 
the following:

I.  Note that VA has conceded that 
right shoulder pain is related to 
service-connected cervical 
degenerative joint disease. 

II.   Address whether it is at least 
as likely as not (50 percent or 
greater probability) that any left 
shoulder pain or other left upper 
extremity symptom is caused or 
increased by cervical degenerative 
joint disease.  

The examiner should offer a rationale for 
any conclusion in a legible report.  If 
any question cannot be answered, the 
examiner should state the reason.  The 
veteran may be reexamined if necessary.  
If the specified examiner is unavailable, 
a qualified substitute examiner may be 
requested to provide the opinion.  

3.  Following completion of the above 
development, the AOJ should review all 
the relevant evidence and readjudicate 
the claim for service connection for a 
left shoulder disorder.  If the desired 
benefits are not granted, a supplemental 
statement of the case should be issued.  
The veteran and his representative should 
be afforded an opportunity to respond to 
the supplemental statement of the case 
before the claims folder is returned to 
the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


